SOONER HOLDINGS, INC. 127 Northwest 62nd Street, Suite A Oklahoma City, OK73118 Telephone (405) 848-7575 February 11, 2011 Ms. Tea Jenkins, Senior Assistant Chief Accountant Office of Beverages, Apparel and Healthcare Services Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC20549 ATTENTION TIA JENKINS Senior Assistant Chief Accountant Re: Sooner Holdings, Inc. Form 10-K/A for FY ended September 30, 2010 Filed January 10, 2011 Form 10-Q for the Quarter ended December 31, 2010 Filed January 18, 2010 File No. 000-18344 Dear Ms Jenkins: With regard to your letter of February 10, 2011 relating to the above-referenced filings of Sooner Holdings, Inc., lease be advised of the following: Form 10-K/A for FY ended 09-30-2010 Item 9AControls and Procedures 1. The assessment is now stated to be made as of September 30, 2010. 2. The response to your earlier comment has been considerably revised to provide the disclosures required by Items 308(a)(1),308(a)(2), 308(a)(4) and 308(c). Form 10-Q for the Quarter ended 12-31-2010 (a) Evaluation of disclosure controls and procedures, page 11 The disclosure is now as of December 31, 2010 There is also being filed as correspondence the required written statement from the company. Sincerely, s/ R.C. Cunningham R.C. Cunningham II, President
